Costs retaxed February 9, 1926.                       ON OBJECTIONS TO COST BILL.                              (243 P. 76.)
This cause has come on to be heard on objections to the cost bill filed by the respondent. The only item objected to in the cost bill is, "printing brief 12 pages $29.00." Appellant admits that respondent is entitled to $15 but objects to any greater sum. Rule 29 limits the amount of recovery to the maximum sum of $1.25 per page, unless for special reasons apparent in the record it shall be otherwise ordered. No reason appears in the record for allowing a greater sum than $1.25 per page. The fact that respondent was charged more by the printer is not sufficient reason. The costs are retaxed *Page 238 
allowing the respondent the sum of $15 for printing his brief and the total sum of $40 as costs in this court.